Citation Nr: 1727243	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for a headache disorder prior to October 13, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1977 to February 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, continued an assigned disability rating at 10 percent for the Veteran's service-connected headache disorder.

In April 2013, the RO increased the rating to the maximum schedular rating of 50 percent, effective October 13, 2011, creating a staged rating. 

In June 2016, the Board granted an increased rating of 30 percent, but no higher, prior to October 13, 2011.  Thereafter, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).

In a May 2017 order, the Court granted a Joint Motion for Remand (JMR) and remanded the claim to the Board for action consistent with the JMR.


FINDING OF FACT

Prior to October 13, 2011, the Veteran's headaches more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for the maximum schedular disability rating of 50 percent for a headache disorder have been met.  38 U.S.C.A. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The RO provided the required notice in an October 2011 letter sent to the Veteran.  Additional notification is not required.  Hartman, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For increased rating claims, VA is not required to advise the claimant about the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has had an opportunity to submit evidence and arguments in support of his claims in light of his notice before subsequent readjudication by the RO.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  He does not assert any prejudice from any notification deficiency and none has been identified by VA.  A remand for further notification of how to substantiate the claims is not necessary.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence includes his STRs, VA outpatient treatment records, private medical records, and VA examinations.  Moreover, his statements in support of the claims are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

The Veteran was afforded VA examinations in September 2008, September 2009, October 2011, January 2013, and November 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons indicated in the discussion below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, to include the Veteran's statements, and document that the examiners conducted a full physical examination of the Veteran.  

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.

As noted above, the Veteran's service-connected headache disorder is evaluated at 30 percent disabling prior to October 13, 2011 under 38 C.F.R. § 4.124a, DC 8100.

Under DC 8100, a noncompensable rating is assigned for migraines with less frequent attacks; a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over last several months; a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months; and, a 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, DC 8100 (2016).

In August 2008, VA treatment records reveal that the Veteran reported having multiple headaches per week.  He reported that they were five days a week and were accompanied by nausea.  Medication was prescribed which reportedly helped.  

The Veteran underwent a VA examination in September 2008.  He reported daily headaches which he described as if his head "has been put in a tight hat or somebody is squeezing it tight."  His headaches were sharp and would last for several hours.  The headaches appeared to be aggravated with lack of sleep and stress, and had recently began without any clear cut aggravating or relieving factors.  His headaches were also aggravated by smoke, exhaust, fumes, and seemed to be relieved with rest only.  The Veteran experienced photophobia and wore sunglasses at work, due to the light, which helped relieve his headaches.  He reported that his headaches were getting worse in frequency, severity, and duration.  He was diagnosed with tension headaches. 

In September 2009, the Veteran underwent an additional VA examination.  The Veteran reported that the headaches he experienced did not stop usual activities, however, they would not resolve until he went to sleep.  The headaches reportedly occurred six out of the seven days a week.  He experienced phonophobia, and over the past three years, developed a new headache.  He stated that his new headaches were located behind his eyes but were more intense on the left.  They were triggered by bright lights, odors, and had a throbbing sensation that lasted two to five hours until the pain medications "kicked in." He described the frequency of these headaches as weekly for the past 12 months.  The attacks were not prostrating and ordinary activity was possible.  The headaches lasted for hours and were described as migraine-like.  The Veteran was diagnosed with tension and migraine-like headaches with no significant effects on usually occupation and usual daily activities.  

In determining the appropriate rating for the Veteran's headache disorder, the Board notes that neither the rating criteria nor the Court has defined "prostrating." "Prostration," however, is defined as "extreme exhaustion or powerlessness," Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), or as "physically or emotionally exhausted," Webster II New College Dictionary 889 (3rd ed. 2001).

The Board finds that the Veteran's reported symptoms have been relatively consistent during the pendency of the claim.  Prior to October 13, 2011, he reported headaches accompanied by pain, phonophobia, and photophobia.  Furthermore, the Veteran has maintained that he has experienced severe headaches several times a month.  Although the September 2009 VA examiner described his headaches as not prostrating, the Veteran reported that he had to wear sunglasses to work due to being triggered by bright lights and his headaches, at times, could only be relieved with rest. These symptoms have met the criteria for a 30 percent rating.  The question turns to whether the symptoms have more nearly approximated the criteria for a 50 percent rating during this time period.

In Pierce v. Principi, 18 Vet. App. 440 (2004), the Court held that, where the Board refused to award a 50 percent disability rating for a headache disorder without discussing the "interplay" among the regulations found at 38 C.F.R. § 4.3  (reasonable doubt resolved in favor of claimant), 38 C.F.R. § 4.7 (higher possible evaluation applies "if disability picture more nearly approximates the criteria for that rating[;] otherwise, the lower rating will be assigned"), and 38 C.F.R. § 4.21  (all the elements specified in a disability grade need not necessarily be found although "coordination of rating with impairment of function will, however, be expected in all instances"), the Board committed reasons or bases error.  18 Vet. App. at 445.

In Pierce, the Court examined the "productive of severe economic inadaptability" criterion for a 50 percent rating under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]."  18 Vet. App. at 446.  The Court explained that, contrary to the VA's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] ... rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16 (a)).  In addition, the Court in Pierce acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

Moreover, the parties to the Joint Motion noted that the Board had found that the Veteran suffered from both migraine and tension headaches, with the headache disorder being rated by analogy, and thus strict adherence to the rating criteria is not expected or required.

Here, the evidence is at least evenly balanced as to whether the Veteran's headache symptoms have more nearly approximated the criteria for a 50 percent rating.  The September 2009 VA examination reported that the Veteran experienced headaches that lasted for hours on a weekly basis, which more nearly approximates the very frequent completely prostrating and prolonged attacks criteria.  Additionally, the Veteran required the use of sunglasses at work to accommodate his headache symptoms.  In Pierce, the VA conceded that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed to include "capable of producing" severe economic inadaptability.  Thus, the evidence is approximately evenly balanced as to whether the Veteran's headache disorder was capable of producing severe economic inadaptability.  In addition, although it was noted that medication and rest minimized the effects of the Veteran's headaches, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  There is nothing in DC 8100 regarding the effects of medication.  Consequently, the Board's decision in this case does not take account of the relief afforded by medication.  Further, there is no indication that the Veteran's headaches suddenly got worse on October 13, 2011.

The evidence is therefore at least evenly balanced as to whether the Veteran's headache disorder have more nearly approximated the criteria for an 50 percent rating throughout the pendency of the claim.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 50 percent, prior to October 13, 2011, for a headache disorder is warranted.  38 U.S.C.A. § 5107 (b) 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability rating of 50 percent for a headache disorder, prior to October 13, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


